              Case 1:18-cv-08250-JSR Document 43 Filed 11/02/18 Page 1 of 6




                                                 October 29, 2018

VIA FEDERAL EXPRESS
United States District Court

                                                                                                  -~
of the Southern District of New York
Pro S~ Intake Unit                                                         rt 'SD(' SD°!'i!--:-
DaniEil Patrick Moynihan
United States Courthouse                                                   DOCUMENT       .                   I
500 Pe_arl Street, Room 200
New York, New York 10007                                                   ELECT&ONICALLY FILED               I
                                                                           DOC#:          ,.
        RE:      Winklevoss Capital Fund v. Charles Shrem
                 Case No. 18-cv-82SO{JSR)
                                                                           DATE FILED: --
                                                                                            .             -
                                                                                                              I'
Dear Clerk:

         In response to the enclosed Order of Attachment dated October 2, 2018 and entered in the
referenced action, Centennial Bank reports that it has no accounts, safe deposit box{s) or any other assets in
its possession, custody or control of CHARLES SHREM a/k/a Charlie Sh rem.

         Should the Court require any additional information from Centennial Bank, please do not hesitate to
let us know.

                                                 Sincerely,

                                                \);ob~
                                                 Di O'Bannion
                                                 Centennial Bank

Enclosure - Order of Attachment

cc: Tyler Meade, Esquire
    The Meade Firm, P.C.
    111 Broadway, Suite 2002
     New York, NY 10006
    sam@meadefirm.com
               Case 1:18-cv-08250-JSR Document 43 Filed 11/02/18 Page 2 of 6


                                                                       F: EcE\vE_U   I l"   ....

                                                                   SONY JOCKE I '"'''I·
                                                       ?fllR  30
                                    UNITED STATES DISTRICT CbURT
                                                                      nn        PM 3: 55

                                  SOUTHERN DISTRICT OF NEW YORK

          \VINKLEVOSS CAPITAL FUND, LLC,                       I CaseNo.     ~
                           Plaintiff~                          I [PRn~ ORDER OF
                                                               I ATTTcHMENT
                v                                              !

                                                                        18 CV 8250
          CI iARLES SHREM,

                           Defendant.
                                             .___J
               Plaintiff Winklevoss Capital Fund, LLC ("WCF") has filed an Ex Parte Application for

    •\Prejudgment Attachment pursuant to Rule 64 of the Federal Rules of Civil Procedure and
    -.1
     •
\     ,Sect10n 621 l of the New York Civil Practice Law and Rules The ex parte application, y.:llli:h

      seeks attachment of personal property of up to 5,000 bitcoin or its equivalent from Defendant

      Charles Slu·em or any of Shrem' s garnishees, including four bitcoin businesses with a presence

      in   New York. The application is supported by the affidavits of Cameron Winklevoss, Matthew

      Gruchevsky, Tom Robinson, John Mason and Sam Ferguson.

               Having reviewed WCF's application, this Court concludes that WCF has met the criteria

      for prejudgment attachment in that: ( 1) there exists a valid cause of action for a money judgment

      in favor of WCF and against Shrem for sums totaling no less than 5,000 bitcom. (2) WCM has

      demonstrated a probability that it will succeed on the merits of its claims to recover at least the

      sum of 5,000 brn::oin, (3) there are sufficient grounds for an order of attachment pursuant to N. Y.

      C P LR. section 6201 in that Shr~m is a citizen of Florida and has evidenced an mtent to

      frustrate the coilect1on efforts of his creditors, and (4) Shrem has no apparent counterclaims

      against WCF for money damages This Court grants WCF's application. The amount to be

      secured by this Order of Attachment is 5,000 bitcoin or its equivalent value, plus any fees and


                                                         -l-
           Case 1:18-cv-08250-JSR Document 43 Filed 11/02/18 Page 3 of 6




    expenses incurred by the U.S. Marshal's Service in carrying out attachment.

           Accordingly, the Court orders as follows.

           1.     The U.S. Ma:rsha\ for fue Southern District of New Ytirk, m an'j perstin appointed

                  to act in his place and stead, or Plaintiff's attorneys, shall levy upon, but refrain

                  from tal<lng into actual custody pending further order of this Court, the assets of

                  the Defendant within this jurisdiction and/or intangible assets owned by Charles

                  Shrem at any time before final judgment herein, such as will satisfy the above-


I                 mentioned sum of 5,000 bitco1n or its equivaient value in other assets (induoing




i
t
l
t
{
}
           2.
                   but not limited to another virtual currency, fiat currency, stocks, or personal

                  property);

                   Subject to Nos. 4-6 below, Xapo, Inc., Coinbase, Inc., Poloniex, LLC, and Bittrex

                  LLC shall freeze all assets in their possession or custody (including bitcoin, other

                  virtual currency, and/or fiat currency) held entirely or partially in the name of

                  Charles Shrem (a.k.a Charlie Shrem) or in which Shrem has an interest upon levy

                  of this Order;

           3.      Subject to Nos. 4-6 below, all other tlurd parties shall freeze 5,000 bitcoin or its

                   equivalent value in (i) other virtual currencies, (ii) fiat currency, or (iii) other

                   personal property in their possession held entirely or partially in the name of

                   Charles Shrem (a.k.a. Charlie Shrern) or in which Shrem has an interest upon levy

                   of this Order, and if any of these entities holds less than the amount specified

                   above, to freeze that amo1mt in its entirety;

           4.      If any garnishee (including but not limited to Xapo, Coinbase, Poliniex, Bittrex)

                   has more than 5,000 bitcoin in its possession or custody that is subject to this

                                                       -2-




                                                          - - - - - - - - - · --··-- - - - - - - -¥--¥. _. _ __
     Case 1:18-cv-08250-JSR Document 43 Filed 11/02/18 Page 4 of 6




           attachment order, it shall freeze only 5,000 bitcoin and no other assets;

     5.    If any garnishee has assets in its possessfon or custody subject to this attachment

           order that it reasonably be1ieves exceeds the value of 5,000 bitcoin, it shall freeze

           up to 5,000 bitcoin first, take reasonable steps to freeze no more than 5,000

           bitcoin or its equivalent in value, then promptly (vv:ithin 2 business days) notify

           Plaintiff's counsel and this Court (in a filing submitted under seal) of the other

           assets in its possession;

     6.    1n carrying out this attachment order, garnis'llees sball freeze bitcoin first, flat

           currency second, and other virtual currencies third.

     7.    Neither Shrem nor any other party upon whom this Order has been levied.may

           transfer, spend, or remove from their possession or custody any personal property

           (including intangible assets such as fiat currency, stocks, bonds, and virtual

           currencies) belonging to Shrem up to and including the amount of 5,000 bitcoin or

           its equivalent unless this Court so orders;

     8.    Within five calendar days of the receipt of the levy ofthls order, each garnishee

           shall provide a garnishee's statement filed with this Court (under seal) and served

           on WCF's counsel (Tyler Meade, The Meade Firm p.c., 111 Broadway, Suite

           2002, New York, NY 10006) complying with and addressing all matters specified

           in N.Y. C.P.L.R. § 6219, including a summary of all personal property (including

           intangible assets) in the possession or custody of the garnishee that Charlie Shrem

Il
i

      9.
           owns or in which he has an interest;

           WCF shall immediately post an undertaking of $10,000, with $1,000 of that
1
l          amount reserved to pay fees and costs of the U.S. Marshal, if any are incurred or

I                                              -3-

I'
                                                                                -----··-····----···---
Case 1:18-cv-08250-JSR Document 43 Filed 11/02/18 Page 5 of 6




        billed~


 l 0.    WCF shall serve a copy of this order on all garnishees through their registered

         agents for service of process in New York, and also by delivering a copy of this

        Grder b'j Gth.ei: means iuteuded to give prnm.µt ootice to garnishees~

 11.     Within 10 calendar after the first levy of this Order, WCF shall move for an order

         con.finning this order of attachment;

 12.    WCF shall serve its motion for confirmation of this order on Shrem and each

        garnishee;

 13.    If no such motion is made, this order is nullified and all assets frozen pursuant to

         it shall be released;

 14.     If any   party~   inc.luding any Garnishee~ req_uires. clarification of any aspect of thi~

         order or further direction from this Court, they are authorized to submit/file an

         appropriate pleading under seal;

 15.     WCF shall serve a copy of all orders and pleadings filed in connection with its

         prejudgment attachment application on the U.S. Attorney's Office for the

         Southern District of New York, or any other office of the U.S. Government

         designated by the U.S. Attorney's Office responsible for collecting funds pursuant

         to the Consent Order of Restitution entered in USA v. Faiella, et al, S.D.N. Y

         Case No. 14-CR-243, Dkt. No. 61 (Rakoff, J.); and

 16.     This order shall be filed under seal.

 It is so ordered.




                                                 -4-
       Case 1:18-cv-08250-JSR Document 43 Filed 11/02/18 Page 6 of 6




       This Court may issue fi.1rther orders to ensure that the amount attached or frozen pursuant

to this order does not exceed 5,000 b1tcoin or its ec.imvalent in value. In addition, the Court may

adjust the amount of the undertaking once the garmshee 's statements are received



                                                         ~4_;~----
                                                         United States District Judge
                                                                /tJ-)---(7




                                                            -----




                                                   -5-
